DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            D.W., the mother,
                               Appellant,

                                     v.

               DEPARTMENT OF CHILDREN & FAMILIES
                     and GUARDIAN AD LITEM,
                            Appellees.

                               No. 4D18-2532

                           [November 27, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kenneth L. Gillespie, Judge; L.T. Case No. 15-454 CJ
DP.

    Jeffrey B. Levy of Law Office of Jeffrey B. Levy, P.A., Fort Lauderdale,
for appellant.

   Laura J. Lee, Tallahassee, for appellee Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.